 



(ORTHOLOGIC LOGO) [p70039p7003900.gif]

Exhibit 10.2

LETTER OF NON-QUALIFIED OPTION GRANT
ORTHOLOGIC CORP. 1997 STOCK OPTION PLAN

Date

Name/address

RE: OrthoLogic Corp. 1997 Stock Option Plan

Dear ______,

In order to provide additional incentive to certain employees and directors,
OrthoLogic Corp. (the “Company”) adopted the OrthoLogic 1997 Stock Option Plan
(the “Stock Option Plan”). By means of this letter (the “Letter of Grant”), the
Company is offering you a non-qualified stock option pursuant to the Stock
Option Plan. The Company’s sale of its common shares underlying the option
granted to you hereby has been registered with the U.S. Securities and Exchange
Commission. A copy of the prospectus, including a copy of the Stock Option Plan
relating to that registration is enclosed or, can be obtained from the Company.

The option granted to you hereunder shall be subject to all of the terms and
conditions of the Stock Option Plan, which you should carefully review. In
addition, such option is subject to the following terms and conditions:

     1. Grant of Option. The Company hereby grants to you, pursuant to the Stock
Option Plan, the option to purchase from the Company upon the terms and
conditions and at the times hereinafter set forth, an aggregate of ________
shares of the Company’s $0.0005 par value common stock (the “Shares”) at a
purchase price of $__________ per Share. The date of grant of this option is
__________ (hereinafter referred to as the “Option Date”).

     2. Exercise Term of Option. Unless earlier terminated as described in
Section 7, the option will vest and may be exercised for the purchase of Shares
as described in the following schedule:

      Number of Shares

--------------------------------------------------------------------------------

  Vesting Schedule

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     3. Nontransferability. This option shall not be transferable otherwise than
by will or by the laws of descent and distribution, and the options shall be
exercisable only by you during your lifetime.

 



--------------------------------------------------------------------------------



 



Name
12/29/2004
Page 2

     4. Other Conditions and Limitations.

(a) Any Shares issued upon exercise of this option shall not be issued unless
the issuance and delivery of Shares pursuant thereto shall comply with all
relevant provisions of law including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, any applicable state securities or “Blue
Sky” law or laws (or an exemption from such provision is available), and the
requirements of any stock exchange or national market system of a national
securities association upon which the Shares may then be listed and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

(b) No transfer of any Shares issued upon the exercise of the option will be
permitted by the Company, unless any request for transfer is accompanied by
evidence satisfactory to the Company that the proposed transfer will not result
in a violation of any applicable law, rule or regulation, whether federal or
state, including in the discretion of the Company an opinion of counsel
reasonably acceptable to the Company.

(c) Inability of the Company to obtain approval from any regulatory body having
jurisdictional authority deemed by the Company’s counsel to be necessary to the
lawful issuance and sale of any Shares hereunder shall relieve the Company of
any liability in respect to the nonissuance or sale of such Shares as to which
such requisite authority shall not have been obtained.

(d) Unless the Shares are subject to a then effective registration statement
under the Securities Act of 1933, upon exercise of this option (in whole or in
part) and the issuance of the Shares, the Company shall instruct its transfer
agent to enter stop transfer orders with respect to Shares, and all certificates
representing the Shares shall bear on the face thereof substantially the
following legend:



      “The shares of common stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, and may not be sold,
offered for sale, assigned, transferred or otherwise disposed of unless
registered pursuant to the provisions of that Act or an opinion of counsel to
the Company is obtained stating that such disposition is in compliance with an
available exemption from such registration.”

     5. Exercise of Option. You may exercise the option only by giving the
President of the Company written notice (including the number of Shares that you
are intending to acquire, accompanied by the full exercise price), by personal
hand delivery, by professional overnight delivery service, or by registered or
certified mail, postage prepaid with return receipt requested, at the following
address:

 



--------------------------------------------------------------------------------



 



Name
12/29/2004
Page 3

 
President
OrthoLogic Corp.
1275 West Washington
Phoenix, Arizona 85281

Payment of the option price shall be made either in (i) cash or by check, or
(ii) at your request and with the written approval of the Company, (a) by
delivering shares of the Company’s common stock which have been beneficially
owned by you for a period of at least six months prior to the time of exercise
(“Delivered Stock”), or (b) a combination of cash and Delivered Stock. The
Company may arrange for or cooperate in permitting broker-assisted cashless
exercise procedures. Payment in the form of Delivered Stock shall be in the
amount of the fair market value of the stock at the date of exercise, determined
pursuant to the Stock Option Plan.

     6. Valuation and Withholding. If required by applicable regulations, the
Company shall, at the time of issuance of any Shares purchased pursuant to the
Stock Option Plan, provide you with a statement of valuation of the Shares
issued. The Company shall be entitled to withhold amounts from your compensation
or otherwise to receive an amount adequate to provide for any applicable
federal, state and local income taxes (or require you to remit such amount as a
condition of issuance). The Company may, in its discretion, satisfy any such
withholding requirement, in whole or in part, by withholding form the shares to
be issued the number of shares that would satisfy the withholding amount due.

     7. Termination of Non-Qualified Stock Options. Notwithstanding anything to
the contrary, this option can become exercisable, and shall not be exercisable
after the earliest of (i) the tenth anniversary of the Option Date; (ii) two
years after the date you cease to perform services for the Company, if such
termination of services is for any reason other than death, permanent
disability, retirement or cause, (iii) three years after the date you cease to
perform services for the Company, if such termination of services is by reason
of death, permanent disability or retirement, or (iv) the date you cease to
perform services for the Company, if such termination is for cause, as
determined by the Board of Directors in its sole discretion.

     8. Miscellaneous. You will have no rights as a stockholder with respect to
the Shares until the exercise of the option and payment of the full purchase
price therefor in accordance with the terms of the Stock Option Plan and this
Letter of Grant. Nothing herein contained shall impose any obligation on the
Company or any parent or subsidiary of the Company or on you with respect to
your continued employment by the Company or any parent or subsidiary of the
Company. Nothing herein contained shall impose any obligation upon you to
exercise this option.

     9. Governing Law. This Letter of Grant shall be subject to and construed in
accordance with the law of the State of Arizona, except as may be required by
the Delaware General Corporation Law or the federal securities laws. Venue for
any action arising from or relating to this Agreement shall lie exclusively in
Superior Court, Maricopa County, Arizona or the United States District Court for
the District of Arizona, Phoenix Division.

 



--------------------------------------------------------------------------------



 



Name
12/29/2004
Page 4

     10. Relationship to the Stock Option Plan. The option contained in this
Letter of Grant is subject to the terms, conditions and definitions of the Stock
Option Plan. To the extent that the terms, conditions and definitions of this
Letter of Grant are inconsistent with the terms, conditions and definitions of
the Stock Option Plan, the terms, conditions and definitions of the Stock Option
Plan shall govern. You hereby accept this option subject to all terms and
provisions of the Stock Option Plan. You agree to accept as binding, conclusive
and final all decisions or interpretations of the Board or any committee
appointed by the Board upon any questions arising under the Stock Option Plan.
You agree to consult your independent tax advisors with respect to the income
tax consequences to you, if any, of participating in the Stock Option Plan and
authorize the Company to withhold in accordance with applicable law from any
compensation otherwise payable to you any taxes required to be withheld by
federal, state or local law as a result of your participation in the Stock
Option Plan.

     11. Communication. No notice or other communication under this Letter of
Grant shall be effective unless the same is in writing and is personally
hand-delivered, or is sent by professional overnight delivery service or mailed
by registered or certified mail, postage prepaid and with return receipt
requested, addressed to the Company at the address set forth in Section 5 above,
or such other address as the Company has designated in writing to you, in
accordance with the provisions hereof, or you at the address set forth at the
beginning of this letter, or such other address as you have designated in
writing to the Company, in accordance with the provisions hereof.

You should execute the enclosed copy of this Letter of Grant and return it to
the Company as soon as possible. The additional copy is for your records.

Very truly yours,
OrthoLogic Corp.

     

--------------------------------------------------------------------------------

   
By: Thomas R. Trotter
   
President and Chief Executive Officer
   

     

  ACCEPTED AND AGREED TO:

   
TRT/bd
   
 
 

--------------------------------------------------------------------------------


  Name

  Optionee

  Date:

 

--------------------------------------------------------------------------------

 